DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the cooling loop” in last line of claim 9. It causes confusion because “the cooling loop” may refer to antecedents “wherein the first loop is a cooling loop” and “a reversible cooling loop”.
For examination purposes, “the cooling loop” is construed as referring to the first loop which is a cooling loop.
Claims 10-14, 25 and 28 are also rejected due to their dependence of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 9-14, 25 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487) in view of Minor (US PGPub No. 2006/0243944) and Mehdi (US Patent No. 4,616,484) and Fruhauf (US PGPub No. 2005/0039959).
Regarding claim 9, Alflekt discloses a method for heating and/or air conditioning a passenger compartment of an automobile (Figs. 13 and 14), the method comprising:
wherein the automobile comprises an electric motor (“electric motor”, paragraph 0043), said electric motor operatively connected to a battery (the motor is connected to the battery to receive electrical power),
operating a reversible cooling loop (the refrigerant circuit in Figs. 13 and 14) by flowing a coolant (refrigerant), the reversible cooling loop comprising a first heat exchanger (exterior heat exchanger 3), an expansion valve (9), a second heat exchanger (interior heat exchanger 2), a compressor (1), and a branch (a branch line where heat exchanger 7 is positioned); and
directing air flow over the second heat exchanger (2) and into the passenger compartment (interior),
wherein the first heat exchanger (3) is configured to operate, in the first loop (Fig. 14), as a condenser (receiving a refrigerant flow from compressor 1), and is configured to operate, in the second loop (Fig. 13), as an evaporator (receiving a refrigerant flow from expansion valve 8),

wherein the first loop (Fig. 14) is a cooling loop configured to provide air conditioning to the passenger compartment of the automobile (the interior heat exchanger 2 is an evaporator in the first loop in Fig. 14),
wherein the second loop (Fig. 13) is a heating loop configured to provide heating to the passenger compartment of the automobile (the interior heat exchanger 2 is a condenser in the second loop in Fig. 13),
wherein the reversible cooling loop recovers energy from the battery and delivers energy to the battery through the branch (the branch line allows the expanded refrigerant to be directed to auxiliary heat exchanger 7 in the mode of Fig. 13, paragraph 0059; the refrigerant may give off some heat in the auxiliary heat exchanger 7 in the mode of Fig. 14, paragraph 0061; and the auxiliary heat exchanger 7 is connected to a coolant circuit to provide/absorb heat from the drive system, paragraph 0045; and the drive system includes batteries, paragraph 0043), thereby managing a temperature of the battery (as a result of providing/absorbing heat to/from the drive system including batteries through heat exchanger 7),
wherein the branch comprises a heat exchanger (7) and an expansion valve (20).
However, Alflekt fails to disclose wherein the coolant comprises 2,3,3,3-tetrafluoropropene (also known as HFC-1234yf and R1234yf), and wherein the temperature outside the automobile is below -15°C; and

Minor discloses R-1234yf as a refrigerant in a vehicle's air conditioning system (paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 2,3,3,3-tetrafluoropropene as a refrigerant in Alflekt as taught by Minor in order to advantageously decrease the ozone depletion and global warming potential.
Examiner takes official notice that the temperature of outside the automobile may drop below -15°C, so one of ordinary skill in the art would design the air conditioning of the automobile in Alflekt capable to fully operate below -15°C.
Further, Mehdi discloses the air conditioning system for a vehicle is capable of effective operation below -21°F (col. 6, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the temperature outside the automobile is below -15°C in order to provide sufficient air conditioning for vehicles operating in colder climates.
Fruhauf discloses wherein the branch (sub-circuit 2) connected at one end (point 6, Fig. 2) to an outlet of the first heat exchanger (outlet at point 6 of heat exchanger 11 that exchanges heat with ambient air, paragraph 0024) and at the other end (point 5, Fig. 2) to an outlet of the second heat exchanger (outlet at point 6 of heat exchanger 15 that exchanges heat from an interior vehicle compartment, paragraph 0026), with 
It would have been obvious to one of ordinary skill in the art at the time of the invention have provided wherein the branch connected at one end to an outlet of the first heat exchanger and at the other end to an outlet of the second heat exchanger, with respect to flow of the coolant in the cooling loop in Alfekt as taught by Fruhauf in order to cool the battery or other components in the auxiliary heat exchanger 7 when ambient temperature is high.
Regarding claims 10-13, Alflekt as modified, and specifically Minor et al. teach the coolant comprises 1 % to 99% by weight of HFC-1234yf ([0025], [0026], and [0028]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See specifically Minor Table 2, rows 23-25 under “Most Preferred' column.
Further, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Regarding claim 14, Alflekt as modified further discloses wherein the automobile further comprises a thermal engine (“internal combustion engine” in paragraph 0043).
Regarding claim 25, 
Regarding claim 28, Alflekt as modified further discloses wherein the reversible cooling loop recovers energy from the battery in cooling mode by the branch (the refrigerant absorbs heat from heat exchanger 7 which includes batteries in Fig. 13, the refrigerant circuit is in cooling mode for the batteries) and delivers energy to the battery in heating mode by the branch (the refrigerant give off heat to heat exchanger 7 which includes batteries in Fig. 14, the refrigerant circuit is in heating mode for the batteries), thereby managing a temperature of the battery.
Claims 15, 21 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487) in view of Mehdi (US Patent No. 4,616,484).
Regarding claim 15, Alflekt discloses a method for heating and/or air conditioning a passenger compartment of an automobile (Figs. 13 and 14), the method comprising:
wherein the automobile comprises an electric motor (“electric motor”, paragraph 0043), said electric motor operatively connected to a battery (the motor is connected to the battery to receive electrical power),
operating a reversible cooling loop (the refrigerant circuit in Figs. 13 and 14) by flowing a coolant (refrigerant), the reversible cooling loop comprising a first heat exchanger (exterior heat exchanger 3), an expansion valve (9), a second heat exchanger (interior heat exchanger 2), a compressor (1), wherein the coolant of the reversible cooling loop recovers energy from the battery and delivers energy to the battery through a heat transfer fluid circuit (expanded refrigerant may be directed to auxiliary heat exchanger 7 in the mode of Fig. 13, paragraph 0059; the refrigerant may give off some heat in the auxiliary heat exchanger 7 in the mode of Fig. 14, paragraph 0061; and the auxiliary heat exchanger 7 is connected to a coolant circuit to provide/absorb heat from the drive system, paragraph 0045; and the drive system includes batteries, paragraph 0043); and
directing air flow over the second heat exchanger (2) and into the passenger compartment (interior),
wherein the first heat exchanger (3) is configured to operate, in the first loop (Fig. 14), as a condenser (receiving a refrigerant flow from compressor 1), and is configured to operate, in the second loop (Fig. 13), as an evaporator (receiving a refrigerant flow from expansion valve 8),
wherein the second heat exchanger (2) is configured to operate, in the first loop (Fig. 14), as an evaporator (receiving a refrigerant flow from expansion valve 9), and is configured to operate, in the second loop (Fig. 13) as a condenser (receiving a refrigerant flow from compressor 1),
wherein the first loop (Fig. 14) is a cooling loop configured to provide air conditioning to the passenger compartment of the automobile (the interior heat exchanger 2 is an evaporator in the first loop in Fig. 14),
wherein the second loop (Fig. 13) is a heating loop configured to provide heating to the passenger compartment of the automobile (the interior heat exchanger 2 is a condenser in the second loop in Fig. 13).
wherein the reversible cooling loop prevents air from infiltrating into the evaporator when the compressor is started (Alflekt discloses a coolant or refrigerant circulates in a closed main circuit, paragraph 0001, therefore the refrigerant circuit does not leak or infiltrate air, which meets the function “prevents air from infiltrating into the evaporator when the compressor is started” as claimed).
Alfekt fails to disclose wherein the temperature outside the automobile is below -15°C.
Please see the official notice and teaching of Mehdi in claim 9 above for designing an air conditioner for a vehicle to fully operate in ambient temperature below -15°C.
Regarding claim 21, Alflekt as modified further discloses wherein the automobile further comprises a thermal engine (“internal combustion engine” in paragraph 0043).
Regarding claim 26, Alflekt as modified further discloses wherein the temperature outside the automobile is below -20°C (Alflekt in view of Mehdi discloses the ambient temperature is below 21°F).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487), Minor (US PGPub No. 2006/0243944) and Mehdi (US Patent No. 4,616,484) as applied to claim 9 above, and further in view of Inaba (US PGPub No. 2008/0216501) and Brasz (US PGPub No. 2005/0103465).
Regarding claim 22, Alflekt fails to disclose wherein the reversible cooling loop further comprises a pump, and the compressor is configured to act as a turbine and wherein the reversible cooling loop can operate in Rankine mode.
Inaba (Fig. 1) discloses a method for heating and/or air conditioning a passenger compartment of an automobile, wherein a cooling loop (300) comprises a pump (330) and a turbine (320) such that the cooling loop can operate in Rankine mode. Further, Brasz generally teaches that compressors (24) in air-conditioning systems are commonly suitable and effective in reverse as turbines (24), and with the addition of a pump (29) are capable of operating in a Rankine cycle (see Figs. 4-6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the reversible cooling loop such that the compressor acts as a turbine and the loop operates in a Rankine mode, as suggested by lnaba and Brasz, in order to generate electrical energy from the waste heat recovered from the battery and/or engine such that efficiency is further improved.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487) and Mehdi (US Patent No. 4,616,484) as applied to claim 15 above, and further in view of Inaba (US PGPub No. 2008/0216501) and Brasz (US PGPub No. 2005/0103465).
Regarding claim 23, please see the rejection of claim 22 above.
Claims 24 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tajiri (US Patent No. 5,490,572) in view of Mehdi (US Patent No. 4,616,484).
Regarding claim 24, Tajiri discloses a method for heating and/or air conditioning a passenger compartment of an automobile (Fig. 1), the method comprising:
wherein the automobile comprises an electric motor (M, Fig. 1), said electric motor operatively connected to a battery (the motor is connected to the battery to receive electrical power),
operating a reversible cooling loop (refrigerant circuits 13 and 14) by flowing a coolant (refrigerant), the reversible cooling loop comprising a first heat exchanger (exterior heat exchanger 4), an expansion valve (16), a second heat exchanger (interior heat exchanger 5), a compressor (12); and
directing air flow over the second heat exchanger (5) and into the passenger compartment (air is directed into the compartment 2 when damper 31a-c are opened),
wherein the first heat exchanger (4) is configured to operate, in the first loop (cooling mode), as a condenser (reject the heat to exterior), and is configured to operate, in the second loop (heating mode), as an evaporator (absorb the heat from exterior),
wherein the second heat exchanger (5) is configured to operate, in the first loop (cooling mode), as an evaporator (cooling the interior/battery), and is configured to operate, in the second loop (heating mode) as a condenser (heating the interior/battery),
wherein the first loop is a cooling loop configured to provide air conditioning to the passenger compartment of the automobile (the interior heat exchanger 5 is an evaporator in the cooling mode),
wherein the second loop is a heating loop configured to provide heating to the passenger compartment of the automobile (the interior heat exchanger 5 is a condenser in the heating mode),
wherein the reversible cooling loop recovers energy from the battery and delivers energy to the battery through a heat transfer fluid circuit (air path through the battery 41) via the coolant (see col. 12, line 48 to col. 13, line 12, heating or delivering energy of the batteries is performed by directing from the heated air from interior heat exchanger 5; and col. 15, lines 36-65; cooling or recovering energy of the batteries is performed by directing the cooled air from the interior heat exchanger 5; and col. 17, lines 1-40 discloses that the cooling/heating of the compartment 2 can be conducted simultaneously with cooling/heating of the battery), thereby managing a temperature of the battery (to keep the temperature of the battery in optimum charging temperature), and
wherein in the first heat exchanger, the second heat exchanger, or the first heat exchanger and the second heat exchanger, there is simultaneous flow of the coolant and the heat transfer fluid (the interior or second heat exchanger 5 has simultaneous flow of refrigerant and air).
wherein the reversible cooling loop prevents air from infiltrating into the evaporator when the compressor is started (Fig. 1 of Tajiri discloses that the refrigerant circulate in a closed loop within refrigerant circuits 13 and 14, therefore the refrigerant circuit does not leak or infiltrate air, which meets the function “prevents air from infiltrating into the evaporator when the compressor is started” as claimed).
Tajiri fails to disclose wherein the temperature outside the automobile is below -15°C.
Please see the official notice and teaching of Mehdi in claim 9 above for designing an air conditioner for a vehicle to fully operate in ambient temperature below -15°C.
Regarding claim 27, Tajiri as modified further discloses wherein the temperature outside the automobile is below -20°C (Tajiri in view of Mehdi discloses the ambient temperature is below -21°F).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alflekt (US PGPub No. 2005/0103487) and Mehdi (US Patent No. 4,616,484) as applied to claims 15 above, and further in view of Minor (US PGPub No. 2006/0243944).
Regarding claim 29, Alflekt fails to disclose wherein the coolant comprises 2,3,3,3-tetrafluoropropene (also known as HFC-1234yf and R1234yf).
As noted in claim 9 above, Minor discloses R-1234yf as a refrigerant in a vehicle's air conditioning system (paragraph 0018).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use 2,3,3,3-tetrafluoropropene as a refrigerant in Alflekt as taught by Minor in order to advantageously decrease the ozone depletion and global warming potential.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tajiri (US Patent No. 5,490,572) and Mehdi (US Patent No. 4,616,484) as applied to claims 24 above, and further in view of Minor (US PGPub No. 2006/0243944).
Regarding claim 30, please see the rejection of claim 29 above.
Response to Arguments
Applicant’s arguments, see remarks (pages 10-11 of remarks), filed 9/9/2021, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new teaching reference Fruhauf (US PGPub No. 2005/0039959).
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
In response to the argument (pages 12-14 of remarks) that Mehdi’s system can operate below -21°F and the system are significantly different from those disclosed by Alflekt and Tajiri, it is noted that the modification does not import the entire disclosure of Medhi and it is rather the modification of the heat pump system to operate below the temperature as claimed in view of Mehdi’s teaching. Mehdi’s system improves effectiveness for heating in the heat pump by directing the refrigerant to be evaporated to a heat source. Mehdi discloses the evaporating refrigerant can be directed to an engine coolant heat exchanger so that the heat pump can operate below -21°F. In Aflekt, the modification can have the refrigerant to be directed to engine coolant as a heat source (see paragraph 0071 and Fig. 24 of Alflekt). In Tajiri, the modification can have the refrigerant to be directed to combustion heater 29 as a heat source.
Such modification of the heat pump circuits has no significant difference in structure and principle of operation as a result of incorporating teachings of Mehdi in Alflekt and Tajiri.
Further, in response to argument to the official notice (page 12 of remarks), it is well known that air conditioners and heat pumps exchange heat with ambient air, and a temperature of the ambient air can be below -15°C in winter or in higher latitude places. Also it is further evident that Mehdi discloses a heat pump that can operate below -21°F. Therefore one of ordinary skill in the art would be motivated to design a heat pump which is capable to fully operate below the claimed -15°C.
In response to applicant’s argument (pages 14-15 of remarks) regarding the reversible cooling loop prevents air infiltration into the evaporator of claims 15 and 24, it is noted that “prevents air infiltration into the evaporator” is a functional limitation of “the reversible cooling loop”. Since the refrigerant circuit is a closed circuit, the refrigerant in the circuit does not leak or infiltrate air under normal working condition. The closed refrigerant circuit in Alflekt and Tajiri meets the functional limitation “prevents air from infiltrating into the evaporator when the compressor is started”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763